Douglas, J.,
dissenting. I respectfully dissent. The cases now before us should be dismissed on the basis that appellant has made no claim or showing of prejudice. In Ohio Contract Carriers Assn. v. Pub. Util. Comm. (1942), 140 Ohio St. 160, 23 O.O. 369, 42 N.E.2d 758, at the syllabus, this court said, “Appeal lies only on behalf of a party aggrieved by the final order appealed from. *94Appeals are not allowed for purpose of settling abstract questions, but only to correct errors injuriously affecting the appellant.”
These cases present two issues. The first involves the commission’s approval of the merger of West Ohio Gas Company into the East Ohio Gas Company. The second concerns the approval by the commission of the gas cost recovery (“GCR”) rate brought about by the combining of the GCR rate of each company into one rate as a consequence of the merger.
On these two issues the majority finds that the commission did not make a proper record and, therefore, the commission’s orders must be reversed. While the discussion by the majority is interesting, the threshold issue is whether the appellant can properly appeal without alleging any prejudice emanating from the commission’s orders.
As to the merger question, the majority concedes that “we [the majority] acknowledge that the appellant in this case has not demonstrated harm or prejudice with respect to the merger approval * * In Holladay Corp. v. Pub. Util. Comm. (1980), 61 Ohio St.2d 335, 15 O.O.3d 426, 402 N.E.2d 1175, at the syllabus, this court said, “The Supreme Court will not reverse an order of the Public Utilities Commission unless the party seeking the reversal demonstrates that the order has a prejudicial effect, as applied to the party.” (Emphasis added.) Accordingly, the majority is in error when it reverses the commission on this issue rather than granting the commission’s motion to dismiss. This is especially true given the admission of the majority.
As to the GCR rate issue, again no prejudice is shown. The commission found, that the combined GCR rate would result in a $.70 per Mcf reduction to West Ohio’s customers and a $.02 per Mcf increase to East Ohio’s customers. It is clear that West Ohio’s customers would experience a rate reduction. The majority also concedes that there is “a self-evident finding as to cost savings from improved administrative efficiency resulting from combining the GCR rates into one * * In addition, the majority says, “we acknowledge that the appellant in this case has not demonstrated harm or prejudice with respect :|: * * to the consolidation of the GCR rate.” Couple these facts with the facts that GCR rates change quarterly by company filing and such filings are audited annually and reviewed by the commission, and after a hearing adjusted to conform with the authorization, and that this is accomplished after the rates have been charged, it is clear that the reason no prejudice is alleged by appellant with regard to the combined GCR rate is because there could be none. See Ohio Adm.Code 4901:1-14-04 et seq.
Appellant may appear and contest, if it finds that to be in the best interest of the consumers he represents, in any or all future GCR rate hearings and show *95prejudice, if any. However, appellant is not now prejudiced. Once again, no harm, no foul! Thus, appellees’ motion to dismiss should be granted.
Two more matters in the majority opinion need to be discussed. First, the majority takes the commission to task for allegedly violating R.C. 4903.09. The commission did no such thing. R.C. 4903.09 requires that “a complete record of all the proceedings shall be made * * * and written opinions [by the commission] setting forth the reasons prompting the decisions arrived at * * * ” must be issued. The commission did present a complete record of all of the proceedings that took place before the commission in the matters in question and did issue written opinions. This is not an Ohio Bell case, as cited by the majority, where Justice Cardozo was concerned by “information secretly collected and never yet disclosed.” Ohio Bell Tel. Co. v. Pub. Util. Comm. of Ohio (1937), 301 U.S. 292, 300, 57 S.Ct. 724, 728, 81 L.Ed. 1093, 1099.
Second, the majority quotes the commission that “ ‘[s]taff finds that the proposal to combine the GCR rates of West Ohio and East Ohio, [sic ] into a single GCR rate to be reasonable.’ ” The majority, from this statement, gleans that “it is impossible to determine what record evidence was considered by the staff in determining reasonableness.” The majority again misses the point. What the commission was saying was that the proposal to combine was reasonable. Reasonableness of the rate was not the issue. That will be subject to continual review as set forth supra.
Accordingly, pursuant to Ohio Contract Carriers Assn. and Holladay Corp., I believe that the joint motion of the PUCO and the East Ohio Gas Company to dismiss should be granted. Because the majority does not do so, I dissent.
Resnick and F.E. Sweeney, JJ., concur in the foregoing dissenting opinion.